Title: From James Madison to William Jones, 6 September 1813
From: Madison, James
To: Jones, William


Dear Sir
Montpelier Sepr 6. 1813.
Among the letters which will go of course to Mr. Sheldon’s file of candidates, is one from Dr. Sage, stating circumstances of another sort, which claim a prompt & rigid attention. It is probable that you will have recd. the information from some official source; or that it may have been forwarded to the Dept. of State. It is equally due to Mr. Penny, and to the most obvious policy, that the putting him in Irons for the cause alledged, should be instantly retaliated, and notice given to the British Commander, that the orders for that purpose will continue to be executed, untill Penny shall be relieved. Should no other evidence of the transaction, than the statement of Dr. Sage, have come to hand, that appears to be a sufficient basis for the order of retaliation, which will of course be rescinded, in the event of a disclaimer or correction of the treatment of Mr. Penny. The questions to be decided are 1. whether one or two British prisoners shall be put into the situation of P. 2. who the individual or individuals shall be. On these points, be so good as to communicate with the Secry. of State if still with you. Should he have left Washington, your own decision will be sufficient. It would be premature to take up the question, how far, on a failure of the ordinary subjects of retaliation, resort may be had to British subjects not Prisoners. But it may possibly be fortunate that this resort exists, agst. the extraordinary proceedings of the Enemy agst. Citizens of the U. States. Accept my esteem & best wishes
James Madison
